In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal, dated October 16, 1991, which affirmed a determination of the District Rent Administrator, insofar as that determination is adverse to them, the petitioners appeal from a judgment of the Supreme Court, Kings County (G. Aronin, J.), dated November 20, 1992, which denied the petition and dismissed the proceeding on the merits.
Ordered that the judgment is affirmed, without costs or disbursements.
The determination of the New York State Division of Housing and Community Renewal (hereinafter DHCR) dated October 16, 1991, was not arbitrary and capricious (see, CPLR 7803 [3]). The DHCR properly determined that the petitioners were precluded from relitigating their claim that the landlord blocked off two rooms of their four-room apartment (see, Ryan v New York Tel. Co., 62 NY2d 494, 499). Balletta, J. P., Copertino, Altman and Goldstein, JJ., concur.